         Case 1:95-cr-00941-LAP Document 468 Filed 04/13/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                 No. 95-CR-941 (LAP)
-against-
                                                No. 01-CV-9398 (LAP)
ANTONIO FELICIANO,
                                                         ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

        The Court is in receipt of Antonio Feliciano’s successive

28 U.S.C. § 2255 motion seeking to vacate his convictions under

18 U.S.C. § 924(c).       (See dkt. no. 27 in 01-CV-9398.)        The

Government shall respond to the motion no later than May 24,

2021.    Mr. Feliciano may reply no later than June 7, 2021.

SO ORDERED.

Dated:       April 13, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
